Exhibit 10.1

 



 

This PERFORMANCE STOCK UNIT AGREEMENT is entered into as of ____________, 20__
(the “Grant Date”), between BED BATH & BEYOND INC. (the “Company”) and
____________________ (“you”).

 

1.       Performance Stock Unit Grant. Subject to the restrictions, terms and
conditions of the Plan and this Agreement, the Company hereby awards you the
number of Performance Stock Units (the “Performance Stock Units”) specified in
paragraph 7 below. The Performance Stock Units are subject to certain
restrictions as set forth in the Plan and this Agreement.

 

2.       The Plan. The Performance Stock Units are entirely subject to the terms
of the Company’s 2012 Incentive Compensation Plan, as amended from time to time
(the “Plan”). A description of key terms of the Plan is set forth in the
Prospectus for the Plan. Capitalized terms used but not defined in this
Agreement have the meanings set forth in the Plan.

 

3.       Restrictions on Transfer. You will not sell, transfer, pledge,
hypothecate, assign or otherwise dispose of (any such action, a “Transfer”) the
Performance Stock Units, except as set forth in the Plan or this Agreement. Any
attempted Transfer in violation of the Plan or this Agreement will be void and
of no effect.

 

4.       Payment. With respect to each Performance Stock Unit that vests in
accordance with the schedule set forth in paragraph 8 below, you will be
entitled to receive a number of shares of Common Stock equal to one times the
Payment Percentage set forth opposite the Achievement Percentage in paragraph 7
below. Subject to paragraph 5 below, and further subject to satisfaction of the
Performance Goals, you will be paid such share(s) of Common Stock with respect
to each vested Performance Stock Unit within thirty (30) days following the
later of: (i) the applicable vesting date set forth in paragraph 8 below (the
“Time-Based Vesting Date”); and (ii) the date of certification of the
Achievement Percentage attained with respect to the applicable Performance Goal
(as defined below) by the Committee (the “Performance-Based Vesting Date”), to
the extent administratively practicable. The later of the Time-Based Vesting
Date and the Performance-Based Vesting Date shall be referred to as the “Vesting
Date.”

 

5.       Forfeiture; Certain Terminations. Except as provided in this paragraph:
(i) upon your Termination, all unvested Performance Stock Units shall
immediately be forfeited without compensation; and (ii) upon the failure to
attain a Performance Goal (as defined below), any unvested Performance Stock
Units subject to any such unachieved Performance Goal shall immediately be
forfeited without compensation. Notwithstanding anything herein to the contrary,
the Performance Stock Units will vest in full upon a Termination by reason of
your death or Disability. In the event of your Termination by the Company
without Cause or, if provided in an agreement between you and the Company in
effect as of the Grant Date, by you for Good Reason or due to a Constructive
Termination without Cause, as each such term (or concept of like import) is
defined in that agreement, the Performance Stock Units will vest upon, and
subject to, the certification by the Committee of attainment of the applicable
Performance Goal regardless of whether or not you are employed on the date of
certification.

 

6.       Rights with Regard to Performance Stock Units. On and after the Grant
Date, you will have the right to receive dividend equivalents with respect to
the shares of Common Stock underlying the Performance Stock Units ultimately
achieved under the Performance Goal described in paragraph 7, subject to the
terms and conditions of this paragraph. Notwithstanding anything herein to the
contrary, in no event shall a dividend equivalent be issued or paid with respect
to any Performance Stock Unit that has been forfeited pursuant to paragraph 5.
If the Company pays a dividend (whether in cash or stock) on its Common Stock
shares, or its Common Stock shares are split, or the Company pays to holders of
its Common Stock other shares, securities, monies, warrants, rights, options or
property representing a dividend or distribution in respect of the Common Stock,
then the Company will credit a deemed dividend or distribution to a book entry
account on your behalf with respect to each share of Common Stock underlying the
Performance Stock Units held by you, provided that your right to actually
receive such cash or property shall be subject to the same restrictions as the
Performance Stock Units to which the cash or property relates, and the cash or
property shall be paid to you at the same time you receive the payment of the
shares of Common Stock underlying the Performance Stock Units. Unless otherwise
determined by the Committee, dividend equivalents shall not be deemed to be
reinvested in Common Stock and shall be treated as uninvested at all times,
without crediting any interest or earnings. Except as provided in this
paragraph, you will have no rights as a holder of Common Stock with respect to
the Performance Stock Units unless and until the Performance Stock Units become
vested hereunder and you become the holder of record of the Common Stock
underlying the Performance Stock Units.

 

7.       Grant Size; Performance Goals. Performance Stock Units covered by this
award: _____________. Twenty-five percent (25%) of the Performance Stock Units
will be subject to a one-year performance goal (the “One-Year Goal”) based on
the Company’s EBIT Margin, as defined and approved by the Committee, and the
remaining seventy-five percent (75%) of the Performance Stock Units will be
subject to three-year performance goals (the “Three-Year Goals”) based on the
Company’s ROIC and EBIT Margin, each as defined and approved by the Committee.
In allocating the Performance Stock Units between the One-Year Goal and the
Three-Year Goals, any remaining fractional share of Common Stock underlying the
Performance Stock Units shall be allocated to the One-Year Goal. The One-Year
Goal and the Three-Year Goals (each a “Performance Goal”) have been set forth in
a resolution adopted by the Committee and separately communicated to you (the
“Resolution”). The following schedules set forth the Achievement Percentages and
Payment Percentages applicable to Performance Stock Units subject to each
Performance Goal, in the event that over the periods in which the Performance
Stock Units are subject to a One-Year Goal and the Three-Year Goals, as
applicable (the “Performance Period”), the Company’s Total Shareholder Return
(as calculated pursuant to the formula described in the Resolution) is either
flat or positive:

 

Performance Stock Units Subject to One-Year EBIT Margin Goal (25% Weighting)

Performance Stock Units Subject to Three-Year Goals (75% Weighting)

Three-Year Goals = Three Year ROIC Goal (2/3 Weighting out of 75%) and
Three-Year EBIT Margin Goal (1/3 Weighting out of 75%)

Achievement Percentage (% of Peer Group Average)1

Payment Percentage of Common Stock Underlying PSUs

Achievement Percentage (% of Peer Group Average) Payment Percentage of Common
Stock Underlying PSUs         180% or Greater 150% 180% or Greater 150% 145-179%
110% 145-179% 110% 100-144% 100% 100-144% 100% 70-99% 90% 70-99% 90% 60-69% 75%
60-69% 75% 50-59% 50% 50-59% 50% 40-49% 25% 40-49% 25% <40% 0% <40% 0%

 

 

_________________________

1 The “Peer Group Average” applicable to the One-Year Goal and the Three-Year
Goals is based on the peer group of companies selected by the Committee prior to
the Grant Date and separately communicated to you.

 



 
 

 

The following schedules set forth the Achievement Percentages and Payment
Percentages applicable to Performance Stock Units subject to each Performance
Goal, in the event that over the Performance Period, the Company’s Total
Shareholder Return (as calculated pursuant to the formula described in the
Resolution) is negative:

 

Performance Stock Units Subject to One-Year EBIT Margin Goal (25% Weighting)

Performance Stock Units Subject to Three-Year Goals (75% Weighting)

Three-Year Goals = Three Year ROIC Goal (2/3 Weighting out of 75%) and
Three-Year EBIT Margin Goal (1/3 Weighting out of 75%)

Achievement Percentage (% of Peer Group Average)2

Payment Percentage of Common Stock Underlying PSUs

Achievement Percentage (% of Peer Group Average) Payment Percentage of Common
Stock Underlying PSUs         180% or Greater 100% 180% or Greater 100% 145-179%
100% 145-179% 100% 100-144% 100% 100-144% 100% 70-99% 90% 70-99% 90% 60-69% 75%
60-69% 75% 50-59% 50% 50-59% 50% 40-49% 25% 40-49% 25% <40% 0% <40% 0%

 

8.       Vesting Schedule. Except in the case of death or Disability, your
vesting in any portion of the Performance Stock Units is contingent on
attainment of the applicable Performance Goal and on the subsequent
certification of that attainment by the Committee. In the event a Performance
Goal is not attained during the one-year performance period or the three-year
performance period, as applicable, all of the Performance Stock Units subject to
such Performance Goal shall be forfeited without compensation. Subject to the
attainment of the applicable Performance Goal and the subsequent certification
described above, unless you experience a Termination before the applicable
Vesting Date, the Performance Stock Units will become vested in accordance with
the following vesting schedules:

 

Vesting Date

Percent Vested Subject to

One-Year Goal

Percent Vested Subject to

Three-Year Goals

1st anniversary of Grant Date 100% N/A 2nd anniversary of Grant Date N/A N/A 3rd
anniversary of Grant Date N/A 100%

 

For purposes of the payment of applicable withholding taxes required by
applicable law, the number of shares of Common Stock underlying the Performance
Stock Units to which you become entitled on payment shall be automatically
reduced by the Company to cover the applicable minimum statutorily required
withholding obligation, except that you may elect to pay some or all of the
amount of such obligation in cash in a manner acceptable to the Company. In the
event that the amount of tax withholding is automatically reduced, it is the
intent of this Agreement that any deemed “sale” of the shares of Common Stock
underlying the Performance Stock Units withheld will be exempt from liability
under Section 16(b) of the Exchange Act pursuant to Rule 16b-3. All unscheduled
and scheduled blackout periods (each, a “BP”) are determined by the Company. If
any shares of Common Stock underlying vested Performance Stock Units are
scheduled to be paid during a BP to which you are subject, (i) you will be paid
the applicable shares of Common Stock on the scheduled payment date (net of any
shares withheld by the Company to pay minimum required taxes), but (ii) you will
be unable to sell such shares of Common Stock until the earliest date on which
all BPs to which you are subject have expired.

 

Subject to paragraph 5 above, all vesting will occur only on the appropriate
Vesting Date, with no proportionate or partial vesting in the period prior to
any such date. Except as otherwise provided in the preceding paragraph, when any
Performance Stock Unit becomes vested, the Company (unless it determines a delay
is required under applicable law or rules) will, on the payment date described
in paragraph 4 above (or promptly thereafter) issue and deliver to you a stock
certificate registered in your name or will promptly recognize ownership of your
shares through uncertificated book entry or another similar method, subject to
applicable federal, state and local tax withholding in the manner described
herein or otherwise acceptable to the Committee. Subject to the provisions of
this Agreement, you will be permitted to transfer shares of Common Stock
following your receipt thereof, but only to the extent permitted by applicable
law or rule.

 

9.       Code Section 409A. Although the Company does not guarantee the
particular tax treatment of any payment under this Agreement, payments made
under this Agreement are intended to comply with, or be exempt from, the
applicable requirements of Section 409A of the Code and the Plan and this
Agreement shall be limited, construed and interpreted in accordance with such
intent.  To the extent any payment made under this Agreement constitutes
“non-qualified deferred compensation” pursuant to Section 409A of the Code, the
provisions of Section 13.13(b) of the Plan (including, without limitation, the
six-month delay relating to “specified employees”) shall apply.

 

10.    Notice. Any notice or communication to the Company concerning the
Performance Stock Units must be in writing and delivered in person, or by U.S.
mail, to the following address (or another address specified by the Company):
Bed Bath & Beyond Inc., Finance Department – Stock Administration, 650 Liberty
Avenue, Union, New Jersey 07083.

 

BED BATH & BEYOND INC.

 

 

By:           An Authorized Officer   Recipient (You)  



 

 

 

 

 

_________________________

2 The “Peer Group Average” applicable to the One-Year Goal and the Three-Year
Goals is based on the peer group of companies selected by the Committee prior to
the Grant Date and separately communicated to you.

